DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        REBECCA RODGERS,
                            Appellant,

                                   v.

  DEUTSCHE BANK NATIONAL TRUST COMPANY, AS INDENTURE
TRUSTEE UNDER THE INDENTURE RELATING TO THE IMH ASSETS
 CORP. COLLATERALIZED ASSET-BACKED BONDS, SERIES 2002-2
and DEUTSCHE BANK NATIONAL TRUST COMPANY, AS INDENTURE
TRUSTEE UNDER THE INDENTURE RELATING TO THE IMH ASSETS
CORP. COLLATERALIZED ASSET-BACKED BONDS, SERIES 2003-11

                               Appellees.

                             No. 4D18-1745

                         [November 21, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE14-
019910.

  Rachel M. Coe of Polaris Legal Group, Pompano Beach, for appellant.

  Katherine M. Joffe and Brian K. Hole of Holland & Knight LLP, Fort
Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

GROSS, KLINGENSMITH and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.